NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DYLAN RANDOLPH WOODWARD,                     )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D19-2720
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and
Daniel Muller, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Upon review pursuant to Anders v. California, 386 U.S. 738 (1967), we

find no error with Dylan Woodward's judgment or sentence and affirm. We write only to

correct a scrivener's error on Mr. Woodward's Criminal Punishment Code Scoresheet.

Mr. Woodward was found guilty by jury verdict, but his scoresheet incorrectly indicates
that the charges were resolved by plea. On remand, the trial court shall correct this

error.

             Affirmed; remanded for correction of scrivener's error.


MORRIS, LUCAS, and ATKINSON, JJ., Concur.




                                          -2-